DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/20/2021 is acknowledged.
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
	Claims 1-3, 11, 13-17 and 26 are examined on the merits. Claim 26 is newly presented.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states that amino acid numbering of (a)-(g) is based on the amino acid sequence of any of SEQ ID NO:s 4-13 and of (h)-(k) is based on the amino acid sequence of SEQ ID NO:s 1-3.  However, (a)-(k) present two sets of amino acid numbers and these claim subparts also refer to SEQ ID NO: 14 as a reference sequence.  Therefore, it is unclear which sequence is to be used for referencing the claimed amino acid positions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,975,923. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to an obvious variant of the instant invention as both inventions require eptiopes A-F being inserted into a heterologous norovirus VP1 capsid protein backbone based on the same GII.4 strains and the generation of a VLP comprising the same chimeric novovirus VLP capsid protein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-17 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Baric et al. (WO/14/145245).
	The claimed invention is drawn to a chimeric norovirus capsid protein consisting of a norovirus VP1 major capsid protein backbone from norovirus strain GII.4.1974 (SEQ ID NO:1), norovirus strain GIL.4.1987 (SEQ ID NO:2), norovirus strain GII.4.1997 (SEQ ID NO:3), norovirus strain GIL.4.2002 (SEQ ID NO.4), norovirus strain GII.4.2002a (SEQ ID NO:5), norovirus strain GIL.4.2004 (SEQ ID NO:6), norovirus strain GII.4.2005 (SEQ ID NO:7), norovirus strain GIL.4.2006 (SEQ ID NO:8), norovirus strain GII.4.2007 (SEQ ID NO:9), norovirus strain GIL.4.2008a (SEQ ID NO:10), norovirus strain GII.4.2008s (SEQ ID NO:11), norovirus strain GIL.4.2009 (SEQ ID NO:12), or norovirus strain GII.4.2012 (SEQ ID NO:13) in which two or more, in any combination, of the following sets of amino acid residues (a)-(k):
a) amino acid residues 294, 296, 297, 298, 368 and 372 (Epitope A);
b) amino acid residues 333 and 382 (Epitope B);
c) amino acid residues 340 and 376 (Epitope C),;
d) amino acid residues 391, 393, 394, 395 and 396 (Epitope D);
e) amino acid residues 407, 412 and 413 (Epitope E);
f) amino acid residues 234, 310, 316, 484 and 493 (Epitope F); and
g) amino acid residues 327 and 404 (Epitope Fs),
wherein amino acid residue numbering of (a)-(g) is based on the amino acid sequence of any of SEQ ID NOs:4-13; and
h) amino acid residues 391, 393, 394 and 395 (Epitope D);
i) amino acid residues 406, 411 and 412 (Epitope E);
j) amino acid residues 234, 310, 316, 483 and 492 (Epitope F), and
k) amino acid residues 327 and 403 (Epitope Fs),
wherein amino acid residue numbering of (h)-(k) is based on the amino acid sequence of SEQ ID NO: 1-3 are substituted into the capsid protein backbone to introduce at least one epitope from each of two or more different norovirus strains of the above norovirus strains, each of which is different from one another and each of which is different from the norovirus strain of the capsid protein backbone.

A chimeric norovirus capsid protein consisting of a norovirus VP1 major
capsid protein backbone from norovirus strain GII.4.1974 (SEQ ID NO:1), norovirus strain GIL.4.1987 (SEQ ID NO:2), norovirus strain GII.4.1997 (SEQ ID NO:3), norovirus strain
GIL.4.2002 (SEQ ID NO.4), norovirus strain GII.4.2002a (SEQ ID NO:5), norovirus strain GIL.4.2004 (SEQ ID NO:6), norovirus strain GII.4.2005 (SEQ ID NO:7), norovirus strain
GIL.4.2006 (SEQ ID NO:8), norovirus strain GII.4.2007 (SEQ ID NO:9), norovirus strain
GIL.4.2008a (SEQ ID NO:10), norovirus strain GII.4.2008s (SEQ ID NO:11), norovirus strain
GIL.4.2009 (SEQ ID NO:12), or norovirus strain GII.4.2012 (SEQ ID NO:13) in which amino
acid residues 234, 310, 316, 484 and 493 (Epitope F), wherein amino acid residue numbering is
based on the amino acid sequence of any of SEQ ID NOs:4-13 or amino acid residues 234, 310,
316, 483 and 492 (Epitope F), wherein amino acid residue numbering is based on the amino acid
sequence of any of SEQ ID NOs:2, 3 or 1, are substituted into the capsid protein backbone to
introduce Epitope F from a norovirus strain that is different from the norovirus strain of the
capsid protein backbone.
The following sets of amino acid residues (a)-(i):
a) amino acid residues 294, 296, 297, 298, 368 and 372 (Epitope A);
b) amino acid residues 333 and 382 (Epitope B);
c) amino acid residues 340 and 376 (Epitope C),;
d) amino acid residues 391, 393, 394, 395 and 396 (Epitope D);
e) amino acid residues 407, 412 and 413 (Epitope E); and
f) amino acid residues 327 and 404 (Epitope Fs),
wherein amino acid residue numbering of (a)-(f) is based on the amino acid sequence of any of
SEQ ID NOs:4-13, and
g) amino acid residues 391, 393, 394 and 395 (Epitope D);
h) amino acid residues 406, 411 and 412 (Epitope E); and
i) amino acid residues 327 and 403 (Epitope Fs),
wherein amino acid residue numbering of (g)-(i) is based on the amino acid sequence of SEQ ID NOs:1-3, are substituted into the capsid protein backbone to introduce at least one epitope from a norovirus strain that is different from the norovirus strain of Epitope F and different from the strain of the capsid protein backbone.

The claimed invention also requires an isolated nucleic acid molecule encoding the chimeric capsid protein, a vector comprising the nucleic acid molecule, which is an RNA molecule, a VEE replicon particle (VRP) comprising the nucleic acid molecule, a virus-like particle comprising the chimeric capsid protein, and a composition comprising the chimeric norovirus capsid protein with a pharmaceutically acceptable carrier.

Baric et al. teach the generation of chimeric norovirus capsid proteins and VLPs or compositions containing these capsid proteins.  One specific example is the chimeric VLP GII.4-2006.87A.02E (herein referred to as 87A02E). [See figure 2]  87A02E contains Epitope A from Gii.4-1987 and Epitope E from GII.4-2002 which were inserted into the corresponding amino acid positions of GII.4-2006.  These GII viruses are the same as those presently claims and the Epitopes are also the same as presently claimed.  Baric et al. also teach that nucleic acid molecules encoding the chimeric capsid protein can be DNA or RNA in format. [see page 18, lines 4-9]  Baric et al. detail Epitopes A, B, C, D, E and F in Figure 1 and Page 5-line 21.  Baric et al. also teach the insertion of genes encoding the norovirus capsids into VEE replicon vectors in order to produce chimeric virus replicon particles. [see Example 4]  It is also taught that the capsid protein can be formulated with a pharmaceutically acceptable carrier. [see page 12, lines 15-19]  Therefore, Baric et al. anticipate the instant invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baric et al. (WO/14/145245) and GenBank Accession AFK75854 (2012).
The claimed invention is drawn to a chimeric norovirus capsid protein consisting of a norovirus VP1 major capsid protein backbone from norovirus strain GII.3 (SEQ ID NO:14), in which one or more, in any combination, of the following sets of amino acid residues (a)-(k) are substituted into the norovirus capsid protein backbone from norovirus strain GII.3 to introduce one or more epitope in any combination, from one or more different norovirus strains having an amino acid sequence of SEQ ID Nos:1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, or 13, in any combination, as follows: 
a) amino acid residues 294, 296, 297, 298, 368 and 372 (Epitope A) substituted at positions 294, 310, 311, 312, 381 and 384, respectively, in the amino acid sequence of SEQ ID NO:14;
b) amino acid residues 333 and 382 (Epitope B) substituted at positions 347 and 394,
respectively, in the amino acid sequence of SEQ ID NO: 14;
c) amino acid residues 340 and 376 (Epitope C) substituted at positions 353 and 388,
respectively, in the amino acid sequence of SEQ ID NO: 14;
d) amino acid residues 391, 393, 394 and 395 (Epitope D) substituted at positions 403,
404, 405 and 406, respectively, in the amino acid sequence of SEQ ID NO:14;
e) amino acid residues 407, 412 and 413 (Epitope E) substituted at positions 415, 420 and
421, respectively, in the amino acid sequence of SEQ ID NO:14;
f) amino acid residues 234, 310, 316, 484 and 493 (Epitope F) substituted at positions
234, 324, 330, 492 and 501, respectively, in the amino acid sequence of SEQ ID NO:14; and
g) amino acid residues 327 and 404 (Epitope Fs) substituted at positions 341 and 412,
respectively, in the amino acid sequence of SEQ ID NO:14,
wherein amino acid residue numbering of (a)-(g) is based on the amino acid sequence of any of SEQ ID NOs:4-13; and
h) amino acid residues 391, 393, 394 and 395 (Epitope D) substituted at positions 403,
404, 405 and 406, respectively, in the amino acid sequence of SEQ ID NO:14;
i) amino acid residues 406, 411 and 412 (Epitope E) substituted at positions 415, 420 and
421, respectively, in the amino acid sequence of SEQ ID NO:14;
j) amino acid residues 234, 310, 316, 483 and 492 (Epitope F) substituted at positions 234, 324, 330, 492 and 501, respectively, in the amino acid sequence of SEQ ID NO:14, and
 	k) amino acid residues 327 and 403 (Epitope Fs) substituted at positions 341 and 412,
respectively, in the amino acid sequence of SEQ ID NO:14,
wherein amino acid residue numbering of (h)-(k) is based on the amino acid sequence of SEQ ID NOs: 1-3.


	The teachings of Baric et al. are discussed above, however, while they do teach generating chimeric norovirus VP1 capsid proteins by replacing differential epitopes, they do not teach using the capsid backbone of norovirus strain GII.3 (SEQ ID NO: 14).

	GenBank Accession AFK75854 provides the full-length VP1 capsid protein amino acid sequence that is identical to SEQ ID NO: 14 of the instant invention.  


	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Baric et al. in order to create a chimeric norovirus capsid protein VP1 using the backbone of SEQ ID NO: 14 and inserting at least two of the claimed Epitopes (A-F) from at least one of the norovirus capsid protein sequences of SEQ ID NO:s 1-13.  One would have been motivated to do so, given the suggestion by Baric et al. that norovirus capsid proteins can be altered by inserting homologous epitopes from one norovirus VP1 into the corresponding region of another norovirus capsid protein, which would function as a backbone sequence.  There would have been a reasonable expectation of success, given the knowledge that the VP1 sequence of the norovirus GII.3 (SEQ ID NO: 14) was previously known.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648